Citation Nr: 1124441	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-42 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability, to include degenerative disc disease (DDD) and neurological impairment.

2.  Entitlement to an initial compensable disability rating for a left foot disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from May 1987 until his retirement in May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

The Board notes that the Veteran was afforded a VA examination at the Naval Hospital in Yokosuka, Japan in June 2008.  At that time, the Veteran was found to have decreased range of motion in his back.  The examiner reported that this was a result of sacroiliac pain.  However, no imaging studies of the Veteran's back were completed at that time.

In September 2009, the Veteran had a magnetic imaging resonance scan (MRI) of his back.  The MRI revealed that the Veteran had remarkable degenerative changes of the disc at L4-S1.  The examiner reported that the pain from this disability accounted for the Veteran's decreased range of motion.  Therefore, the Board has recharacterized the low back disability on appeal to include DDD of the lumbosacral spine.  

Additionally, in the September 2009 examination, the Veteran was noted to have rather severe range of motion limitations in his lumbar spine.  The Veteran was also noted to experience pain in his lower extremities; however, the information required to rate the neurological impairment was not provided.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected low back disability, to include any neurological impairment.  

With regard to the Veteran's left foot disability, the Board notes that the Veteran was afforded a VA examination in June 2008.  However, a review of the examination report shows that the Veteran did not receive a comprehensive foot examination at that time and that the examination report does not provide sufficient information for rating purposes.

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected left foot disability.

Additionally, current treatment records should be obtained before a decision is rendered with regard to these issues.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected low back and left foot disabilities.  The claims files must be made available to and reviewed by the examiner(s).  All indicated studies should be performed.  The RO or the AMC should ensure that all information necessary for rating purposes ir provided, to include the extent of any neurological impairment resulting from the Veteran's service-connected low back disability.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


